United States Court of Appeals
                     For the First Circuit


No. 18-1148

         UBS FINANCIAL SERVICES, INC. OF PUERTO RICO AND
                UBS TRUST COMPANY OF PUERTO RICO,

                     Plaintiffs, Appellants,

                               v.

        XL SPECIALTY INSURANCE CO., AXIS REINSURANCE CO.,
                 AND HARTFORD FIRE INSURANCE CO.,

                     Defendants, Appellees.



                          ERRATA SHEET


     The opinion of this Court issued on July 3, 2019 is amended
as follows:

     On page 30, line 16, replace "constructed" with "construed"

     On page 32, line 11, move the period to precede the footnote
number.